Order entered February 4, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00382-CV

                          SHYLA RYAN, Appellant

                                      V.

       VVSN HOLDING, LLC, IND. AND D/B/A THUNDERBIRD
    APARTMENTS, INFINITY PM, LP, IND. D/B/A/ THUNDERBIRD
      APARTMENTS, MAC LAMAR MANAGEMENT LLC, IND.
        AND D/B/A THUNDERBIRD APARTMENTS, Appellees

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-13256

                                   ORDER

      Before the Court is appellees’ February 3, 2022 joint unopposed second

motion for an extension of time to file their respective briefs. We GRANT the

motion and extend the time to March 9, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE